                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION (DETROIT)

In re:                                                     Chapter 7

Moose M. Scheib,                                           Case Number 21-42581

         Debtor.                                           Hon. Mark A. Randon

                                      /

         ORDER DENYING DEBTOR’S MOTION FOR RECONSIDERATION
           OF THE COURT’S ORDER EXTENDING THE TIME TO FILE
                      AN ADVERSARY COMPLAINT

I.       INTRODUCTION

         On Friday, June 25 and Saturday, June 26, 2021, the Detroit area experienced

torrential rains and flooding of such severity, the President of the United States later

signed a major disaster declaration (FEMA-4607-DR-MI).1 After a hearing, the Court

found this weather event caused significant water damage and operational disruption to

the Johnson Law, PLC law firm representing Kelly Jarrett, a creditor seeking to challenge

the dischargeability of an alleged $500,000.00 debt of Moose M. Scheib (“Debtor”).2



         1
         The Court may sua sponte take judicial notice of the President’s disaster
declaration and data in government weather bureau records. FED. R. EVID. 201. See e.g.,
Doran v. Contoocook Valley Sch. Dist., 616 F. Supp 2d 184, 194 & n. 8 (D.N.H 2009)
(taking judicial notice of the temperature on June 7, 2007).
         2
         Jarrett’s adversary proceeding alleges Debtor defrauded her out of $500,000.00
by promising to help her obtain a Green Card and immigrate to the United States under
the USA EB-5 Investment Program. Instead, Jarrett alleges Debtor converted her funds
to his personal use.

                                               1


     21-42581-mar    Doc 68   Filed 09/03/21       Entered 09/03/21 12:37:34   Page 1 of 4
And, finding this extraordinary circumstance justified the application of equitable tolling,

the Court granted Jarrett’s motion to extend the deadline to file an adversary proceeding,

initially filed on June 29, 2021–one day late.3

       Debtor’s motion for reconsideration is pending. Debtor alleges a palpable defect

in the Court’s order granting the extension. The Court disagrees and DENIES Debtor’s

motion for reconsideration.

II.    ANALYSIS

       Local Bankruptcy Rule 9024-1(a)(3) provides:

       Generally, and without restricting the discretion of the court, a motion for
       reconsideration that merely presents the same issues ruled upon by the
       court, either expressly or by reasonable implication, will not be granted. The
       movant must not only demonstrate a palpable defect by which the court and
       the parties have been misled but also show that a different disposition of the
       case must result from a correction thereof.

A palpable defect is established when the moving party can point to: “(1) a clear error of

law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice.” Visteon Corp. v. Collins & Aikman Corp. (In re


       3
         Under Federal Rule of Bankruptcy Procedure 9006(a)(3) “[t]he court may enlarge
the time for taking action under Rule[]. . . 4007(c) . . . only to the extent and under the
condition stated in [that] rule[]”). This would ordinarily preclude granting a motion to
extend filed after expiration of the deadline. However, as explained in the Court’s earlier
order, the Sixth Circuit has held that the time limits in Rule 4007(c) are not jurisdictional,
and the Court has discretion to use its equitable powers under section 105(a) to allow an
otherwise untimely complaint. Nardei v. Maughan (In re Maughan), 340 F.3d 337, 341-
44 (6th Cir. 2003). Jarrett’s first motion to extend filed on June 29, 2021 (Dkt. No. 40)
was stricken because Jarrett’s counsel used an incorrect event code; it was properly re-
filed on June 30, 2021 (Dkt. No. 42).

                                               2


  21-42581-mar      Doc 68    Filed 09/03/21       Entered 09/03/21 12:37:34   Page 2 of 4
Collins & Aikman Corp.), 417 B.R. 449, 454 (E.D. Mich. 2009) (quoting Henderson v.

Walled Lake Consolidated Schools, 469 F.3d 479, 496 (6th Cir. 2006)).

      Attorney Solomon Radner of Johnson Law, PLC submitted and signed Jarrett’s

motion to extend. Attorney Radner wrote that because of the flooding, the offices of

Johnson Law, PLC:

      sustained significant water damage . . . and Johnson Law staff, including
      attorneys, were required to vacate their offices and relocate to temporary
      offices, while emergency remediation crews addressed the flood damage.
      The relocation and emergency work significantly disrupted virtually all
      work the firm was engaged in on June 28. . . . As a result, Johnson Law
      was not able to timely complete and file the Complaint, attached as Exhibit
      1.

(Dkt. No. 42).

      The Court accepted Attorney Radner’s representations in the motion to extend and

on the record, which were corroborated by the existence of the severe storm and flooding,

of which the Court took judicial notice. The Court disagrees with Debtor that, under the

circumstances, a more substantive showing or affidavit was necessary. In re Doyne, 520

B.R. 566, 571 (6th Cir. BAP 2014) (“Through his initial motion, statements of counsel at

hearing and supplemental memorandum in support of the extension motion, Appellant

had the opportunity to place before the bankruptcy court the circumstances of Appellant’s

failure to meet the deadline in question.”). Moreover, an “Act of God” may excuse the

untimely filing of an otherwise meritorious motion. Carlisle v. United States, 517 U.S.

416, 436 (1996) (Ginsburg, J. concurring).


                                              3


  21-42581-mar     Doc 68    Filed 09/03/21       Entered 09/03/21 12:37:34   Page 3 of 4
       Debtor also says the Court failed to make a sufficient finding on the issue of

Jarrett’s diligence in pursuing her rights. But that argument is belied by Debtor’s

confirmation that Jarrett’s counsel sought an extension of the deadline–on June 29,

2021–just one day after having to relocate offices because of the flood damage. After

Debtor’s counsel refused to agree to extend the deadline, Jarrett’s lawyer filed the motion

to extend the same day. This is sufficient evidence of Jarrett’s reasonable diligence.4

       “The doctrine of equitable tolling preserves a plaintiff’s claim when strict

application of the statute of limitations would be inequitable.” Lambert v. United States,

44 F.3d 296, 298 (5th Cir. 1995). Such is the case here. Jarrett met her burden of

demonstrating that the doctrine of equitable tolling should apply to her case. The Court

finds no palpable error in its July 19, 2021, opinion and DENIES Debtor’s motion for

reconsideration.

       IT IS ORDERED.


Signed on September 3, 2021




       4
         Evidence of diligence during and after the extraordinary circumstance–not
before–is what’s relevant here. Of course, Jarrett’s counsel could have, and probably
should have filed the adversary proceeding long before the eve of the deadline. However,
but for the flooding, the adversary proceeding could have been filed on time, and Jarrett
acted diligently in pursuing her rights–filing the motion to extend just one day after
relocating offices. See e.g., Jefferson v. Haza Foods, Case No. 3:17-CV-00359, 2018 WL
5268756, at **4-6 (S.D. Tex. Oct. 5, 2018) (discussing Plaintiff’s due diligence during
and after the hurricane that prevented her from timely filing her discrimination claim,
which the court found should be subject to equitable tolling).

                                               4


  21-42581-mar     Doc 68     Filed 09/03/21       Entered 09/03/21 12:37:34   Page 4 of 4
